Title: 1777. Feb. 21. Fryday.
From: Adams, John
To: 


       Dined Yesterday at Mr. Samuel Purveyances. Mr. Robert his Brother and Lady, the President and Lady, the two Coll. Lees and their Ladies, Mr. Page and his Lady, Coll. Whipple, Mrs. K. Quincy, a young Gentleman and a young Lady made the Company. A great Feast. The Virginia Ladies had Ornaments about their Wrists, which I dont remember to have seen before. These Ornaments were like Miniature Pictures, bound round the Arms with some Chains.
       This Morning received a long Card from Mr. H. expressing great Resentment about fixing the Magazine at Brookfield, against the Book binder and the General. The Complaisance to me and the Jealousy for the Massachusetts in this Message, indicate to me, the same Passion and the same design, with the Journey to Boston in April.
      